 Fill in this information to identify the case:

 Debtor name            Kovach, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF ARIZONA

 Case number (if known)               19-15016
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $                    0.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       29,528,591.83


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           743,327.48


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         30,271,919.31




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy

            Case 2:19-bk-15016-MCW                                           Doc 5 Filed 11/26/19 Entered 11/26/19 15:51:39                                                                     Desc
                                                                             Main Document   Page 1 of 19
 Fill in this information to identify the case:

 Debtor name          Kovach, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         19-15016
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which
have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or
unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest
 2.         Cash on hand



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)

            Name of institution (bank or brokerage firm)                    Type of account                  Last 4 digits of account
                                                                                                             number
            3.1.




 4.         Other cash equivalents (Identify all)



            4.1.




 5.         Total of Part 1.
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit
                     Standard Triple Net Lease dated March 29, 2019 (deposit)
                     32990 Alvarado-Niles Road, Suite 970
            7.1.     Union City, CA 94587                                                                                                             Unknown

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

            Case 2:19-bk-15016-MCW                              Doc 5 Filed 11/26/19 Entered 11/26/19 15:51:39                                   Desc
                                                                Main Document   Page 2 of 19
 Debtor         Kovach, LLC                                                                    Case number (If known)           19-15016
                Name




 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                                            $0.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable


            11a. 90 days old or less:                                        -                                         = ....
                                              face amount                        doubtful or uncollectible accounts




            11b. Over 90 days old:                                           -                                        =....
                                              face amount                        doubtful or uncollectible accounts




 12.        Total of Part 3.
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.
                                                                                                        Valuation method used              Current value of
                                                                                                        for current value                  debtor's interest


 14.        Mutual funds or publicly traded stocks not included in Part 1

            Name of fund or stock:


            14.1.



 15.        Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
            partnership, or joint venture

            Name of entity:                                                         % of ownership


            15.1.                                                                               %



 16.        Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1

            Describe:



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

            Case 2:19-bk-15016-MCW                              Doc 5 Filed 11/26/19 Entered 11/26/19 15:51:39                                    Desc
                                                                Main Document   Page 3 of 19
 Debtor         Kovach, LLC                                                                   Case number (If known)   19-15016
                Name

           Describe:


           16.1.




 17.       Total of Part 4.
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.
           General description                       Date of the last         Net book value of      Valuation method used        Current value of
                                                     physical inventory       debtor's interest      for current value            debtor's interest
                                                                              (Where available)

 19.       Raw materials




 20.       Work in progress




 21.       Finished goods, including goods held for resale




 22.       Other inventory or supplies




 23.       Total of Part 5.
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                            Valuation method                         Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy

           Case 2:19-bk-15016-MCW                               Doc 5 Filed 11/26/19 Entered 11/26/19 15:51:39                           Desc
                                                                Main Document   Page 4 of 19
 Debtor         Kovach, LLC                                                                   Case number (If known)   19-15016
                Name

           General description                                                Net book value of      Valuation method used        Current value of
                                                                              debtor's interest      for current value            debtor's interest
                                                                              (Where available)

 28.       Crops-either planted or harvested




 29.       Farm animals Examples: Livestock, poultry, farm-raised fish




 30.       Farm machinery and equipment (Other than titled motor vehicles)




 31.       Farm and fishing supplies, chemicals, and feed




 32.       Other farming and fishing-related property not already listed in Part 6




 33.       Total of Part 6.
           Add lines 28 through 32. Copy the total to line 85.

 34.       Is the debtor a member of an agricultural cooperative?
            No
            Yes. Is any of the debtor's property stored at the cooperative?
                      No
                      Yes
 35.       Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                            Valuation method                         Current Value

 36.       Is a depreciation schedule available for any of the property listed in Part 6?
            No
            Yes
 37.       Has any of the property listed in Part 6 been appraised by a professional within the last year?
            No
            Yes
 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used        Current value of
                                                                              debtor's interest      for current value            debtor's interest
                                                                              (Where available)

 39.       Office furniture
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy

           Case 2:19-bk-15016-MCW                               Doc 5 Filed 11/26/19 Entered 11/26/19 15:51:39                           Desc
                                                                Main Document   Page 5 of 19
 Debtor         Kovach, LLC                                                                   Case number (If known) 19-15016
                Name




 40.       Office fixtures




 41.       Office equipment, including all computer equipment and
           communication systems equipment and software




 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

           42.1.




 43.       Total of Part 7.
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


           47.1.



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

           48.1.



 49.       Aircraft and accessories


           49.1..


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

           Case 2:19-bk-15016-MCW                               Doc 5 Filed 11/26/19 Entered 11/26/19 15:51:39                         Desc
                                                                Main Document   Page 6 of 19
 Debtor         Kovach, LLC                                                                   Case number (If known)   19-15016
                Name




 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)




 51.        Total of Part 8.
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
             No
             Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.
 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.

            55.1.




 56.        Total of Part 9.
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

            Case 2:19-bk-15016-MCW                              Doc 5 Filed 11/26/19 Entered 11/26/19 15:51:39                         Desc
                                                                Main Document   Page 7 of 19
 Debtor         Kovach, LLC                                                                   Case number (If known)   19-15016
                Name

            General description                                               Net book value of      Valuation method used        Current value of
                                                                              debtor's interest      for current value            debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets




 61.        Internet domain names and websites




 62.        Licenses, franchises, and royalties




 63.        Customer lists, mailing lists, or other compilations




 64.        Other intangibles, or intellectual property




 65.        Goodwill




 66.        Total of Part 10.
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.
                                                                                                                                  Current value of
                                                                                                                                  debtor's interest



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy

            Case 2:19-bk-15016-MCW                              Doc 5 Filed 11/26/19 Entered 11/26/19 15:51:39                           Desc
                                                                Main Document   Page 8 of 19
 Debtor         Kovach, LLC                                                                  Case number (If known)   19-15016
                Name

 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities
           Westchester Fire Insurance Co. D&O Policy No.
           G46859340-002                                                                                                                    $0.00



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                             $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

           Case 2:19-bk-15016-MCW                               Doc 5 Filed 11/26/19 Entered 11/26/19 15:51:39                   Desc
                                                                Main Document   Page 9 of 19
 Debtor          Kovach, LLC                                                                                         Case number (If known)      19-15016
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                              Current value of                     Current value of real
                                                                                                    personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                    $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                         $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                             $0.00

 83. Investments. Copy line 17, Part 4.                                                                                     $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                       $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                              $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                  $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                              $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                          $0.00

 90. All other assets. Copy line 78, Part 11.                                                   +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                          $0.00




Official Form 206A/B                                              Schedule A/B Assets - Real and Personal Property                                                           page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

            Case 2:19-bk-15016-MCW                                  Doc 5 Filed 11/26/19 Entered 11/26/19 15:51:39                                                 Desc
                                                                   Main Document    Page 10 of 19
 Fill in this information to identify the case:

 Debtor name          Kovach, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)              19-15016
                                                                                                                                           Check if this is an
                                                                                                                                            amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                   12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                  Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                              Amount of claim             Value of collateral
                                                                                                                                              that supports this
                                                                                                                  Do not deduct the value     claim
                                                                                                                  of collateral.
 2.1    Cadence Bank, N.A.                           Describe debtor's property that is subject to a lien             $29,528,591.83                        $0.00
        Creditor's Name                              All assets
        c/o Neal Kaminsky
        Haynes and Boone, LLP
        1221 McKinney Street
        Suite 2100
        Houston, TX 77010
        Creditor's mailing address                   Describe the lien
                                                     Blanket Lien
        neal.kaminsky@haynes                         Is the creditor an insider or related party?
        boone.com                                     No
        Creditor's email address, if known            Yes
                                                     Is anyone else liable on this claim?
        Date debt was incurred                        No
        March 2018                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                As of the petition filing date, the claim is:
        interest in the same property?               Check all that apply
         No                                          Contingent
         Yes. Specify each creditor,                 Unliquidated
        including this creditor and its relative      Disputed
        priority.




 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.      $29,528,591.83

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                               page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

            Case 2:19-bk-15016-MCW                             Doc 5 Filed 11/26/19 Entered 11/26/19 15:51:39                                        Desc
                                                              Main Document    Page 11 of 19
 Fill in this information to identify the case:

 Debtor name         Kovach, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)          19-15016
                                                                                                                                                      Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets -
Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in
Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $12,609.94
           Capital Premium Financing, Inc.                                    Contingent
           12235 South 800 East                                               Unliquidated
           Draper, UT 84020                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Liability Insurance
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     Unknown
           CMiC                                                               Contingent
           4850 Keele Street
           Toronto, ON M3J 3K1
                                                                              Unliquidated
           Date(s) debt was incurred
                                                                              Disputed
           Last 4 digits of account number                                   Basis for the claim:    Trade Payable
                                                                             Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     Unknown
           Elizabeth Litzau                                                   Contingent
           1452 S Revere
           Mesa, AZ 85210
                                                                              Unliquidated
           Date(s) debt was incurred
                                                                              Disputed
           Last 4 digits of account number                                   Basis for the claim:    Wage Litigation
                                                                             Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $3,325.00
           Harsh Investment Properties                                        Contingent
           3875 Hopyard                                                       Unliquidated
           Suite 249                                                          Disputed
           Pleasanton, CA 94588
                                                                             Basis for the claim:    Unpaid rent
           Date(s) debt was incurred 03/29/2019
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         24121                                                Best Case Bankruptcy

            Case 2:19-bk-15016-MCW                             Doc 5 Filed 11/26/19 Entered 11/26/19 15:51:39                                                   Desc
                                                              Main Document    Page 12 of 19
 Debtor      Kovach, LLC                                                                              Case number (if known)             19-15016
             Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Hensel Phelps Construction Company                                  Contingent
          444 N 44th Street                                                   Unliquidated
          Suite 105
          Phoenix, AZ 85008                                                   Disputed
          Date(s) debt was incurred 12/18/2018                               Basis for the claim:    Trade Payable
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Jose Cervantes                                                      Contingent
          4617 Pickfair #B
          Houston, TX 77026
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Wage Litigation
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          LinkedIn Corporation                                                Contingent
          62228 Collections Center Drive
          Chicago, IL 60693-0622
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Trade Payable
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $88,461.45
          Martin McKinley                                                     Contingent
          4824 N 153rd Ln                                                     Unliquidated
          Goodyear, AZ 85395                                                  Disputed
          Date(s) debt was incurred      01/27/2016                          Basis for the claim:    Employment Agreement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Rosalio Gonzalez                                                    Contingent
          5929 W Gardenia Ave
          Glendale, AZ 85301
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Personal Injury Litigation
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $6,780.00
          Shank Glazing Solutions                                             Contingent
          504 S 2nd Ave
          Safford, AZ 85546
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    Trade Payable
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Shawn Frye                                                          Contingent
          5407 Chimney Rock Rd
          Unit A
                                                                              Unliquidated
          Fort Worth, TX 76112                                                Disputed
          Date(s) debt was incurred                                          Basis for the claim:    EEOC Litigation
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

           Case 2:19-bk-15016-MCW                              Doc 5 Filed 11/26/19 Entered 11/26/19 15:51:39                                       Desc
                                                              Main Document    Page 13 of 19
 Debtor       Kovach, LLC                                                                             Case number (if known)             19-15016
              Name

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $464,073.65
           Stephen Kovach V                                                   Contingent
           2332 W Wildhorse Drive                                             Unliquidated
           Chandler, AZ 85286                                                 Disputed
           Date(s) debt was incurred 8/16/2018
                                                                             Basis for the claim:    General Release Agreement
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $168,077.44
           The Realty Associates Fund XI Portfolio                            Contingent
           28 State Street                                                    Unliquidated
           Boston, MA 02109                                                   Disputed
           Date(s) debt was incurred 02/26/2018
                                                                             Basis for the claim:    Breach of Lease Agreement
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                  On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                     related creditor (if any) listed?                account number, if
                                                                                                                                                      any
 4.1       Paul M. Weiser
           Buchalter                                                                                 Line      3.13
           16435 North Scottsdale Road, Suite 4400
           Scottsdale, AZ 85254-1754                                                                       Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                           0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                     743,327.48

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                        743,327.48




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy

            Case 2:19-bk-15016-MCW                             Doc 5 Filed 11/26/19 Entered 11/26/19 15:51:39                                               Desc
                                                              Main Document    Page 14 of 19
 Fill in this information to identify the case:

 Debtor name         Kovach, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         19-15016
                                                                                                                                Check if this is an
                                                                                                                                 amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Premium Finance
             lease is for and the nature of               Agreement for
             the debtor's interest                        Professional Liability
                                                          Insurance
                 State the term remaining
                                                                                       Capital Premium Financing, Inc.
             List the contract number of any                                           12235 South 800 East
                   government contract                                                 Draper, UT 84020


 2.2.        State what the contract or                   Premium Finance
             lease is for and the nature of               Agreement for
             the debtor's interest                        Umbrella and Cyber
                                                          Crime Policy
                 State the term remaining
                                                                                       Capital Premium Financing, Inc.
             List the contract number of any                                           12235 South 800 East
                   government contract                                                 Draper, UT 84020


 2.3.        State what the contract or                   Employment
             lease is for and the nature of               Agreement effective as
             the debtor's interest                        of January 25, 2016

                 State the term remaining
                                                                                       Clayton Walker
             List the contract number of any                                           44418 W Adobe Circle
                   government contract                                                 Maricopa, AZ 85139


 2.4.        State what the contract or                   Standard Triple Net
             lease is for and the nature of               Lease dated March 29,
             the debtor's interest                        2019

                 State the term remaining                                              Harsh Investment Properties
                                                                                       3875 Hopyard
             List the contract number of any                                           Suite 249
                   government contract                                                 Pleasanton, CA 94588




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

           Case 2:19-bk-15016-MCW                              Doc 5 Filed 11/26/19 Entered 11/26/19 15:51:39                             Desc
                                                              Main Document    Page 15 of 19
 Debtor 1 Kovach, LLC                                                                          Case number (if known)   19-15016
             First Name               Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.5.        State what the contract or                   Pendry West
             lease is for and the nature of               Hollywood Hotel
             the debtor's interest                        Subcontract dated July
                                                          12, 2017
                 State the term remaining                                              Hunt Construction Group, Inc.
                                                                                       7720 N 16th Street
             List the contract number of any                                           Suite 100
                   government contract                                                 Phoenix, AZ 85020


 2.6.        State what the contract or                   Employment
             lease is for and the nature of               Agreement effective as
             the debtor's interest                        of January 29, 2016

                 State the term remaining
                                                                                       James Hatch
             List the contract number of any                                           2972 E Fruit Vale Ave
                   government contract                                                 Gilbert, AZ 85297


 2.7.        State what the contract or                   Employment
             lease is for and the nature of               Agreement effective as
             the debtor's interest                        of January 27, 2016

                 State the term remaining
                                                                                       Jeremy Krauter
             List the contract number of any                                           3535 E Glacier Place
                   government contract                                                 Chandler, AZ 85249


 2.8.        State what the contract or                   Commercial Umbrella
             lease is for and the nature of               Liability Coverage
             the debtor's interest                        Policy effective
                                                          January 1, 2019
                 State the term remaining
                                                                                       Navigators Insurance Company
             List the contract number of any                                           2101 4th Avenue #1850
                   government contract                                                 Seattle, WA 98121


 2.9.        State what the contract or                   Lease Agreement dated
             lease is for and the nature of               February 26, 2018 for
             the debtor's interest                        premises located at
                                                          9230 S. Farmer Avenue,
                                                          Tempe, AZ 85254
                 State the term remaining
                                                                                       The Realty Associates Fund XI Portfolio
             List the contract number of any                                           28 State Street
                   government contract                                                 Boston, MA 02109


 2.10.       State what the contract or                   Settlement Agreement
             lease is for and the nature of               dated June 19, 2019
             the debtor's interest
                                                                                       The Realty Associates Fund XI Portfolio
                 State the term remaining                                              28 State Street
                                                                                       Boston, MA 02109
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

           Case 2:19-bk-15016-MCW                              Doc 5 Filed 11/26/19 Entered 11/26/19 15:51:39                       Desc
                                                              Main Document    Page 16 of 19
 Debtor 1 Kovach, LLC                                                                          Case number (if known)   19-15016
             First Name               Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

             List the contract number of any
                   government contract


 2.11.       State what the contract or                   Property and
             lease is for and the nature of               Commercial Inland
             the debtor's interest                        Marine Insurance
                                                          Policy effective
                                                          January 1, 2019
                 State the term remaining                                              Travelers Property Casualty Company
                                                                                       of America
             List the contract number of any                                           PO Box 5600
                   government contract                                                 Hartford, CT 06102-5600


 2.12.       State what the contract or                   Employment
             lease is for and the nature of               Agreement effective as
             the debtor's interest                        of October 31, 2018

                 State the term remaining
                                                                                       Troy Garrett
             List the contract number of any                                           3195 W Armstrong Place
                   government contract                                                 Chandler, AZ 85286


 2.13.       State what the contract or                   Workers Compensation
             lease is for and the nature of               and Employers Liability
             the debtor's interest                        Insurance Policy
                                                          effective January 1,
                                                          2019
                 State the term remaining
                                                                                       Zurich American Insurance Company
             List the contract number of any                                           1299 Zurich Way
                   government contract                                                 Schaumburg, IL 60196-1056


 2.14.       State what the contract or                   Contractor's Protective
             lease is for and the nature of               Professional Indemnity
             the debtor's interest                        and Liability Insurance
                                                          Policy effective
                                                          February 1, 2019
                 State the term remaining
                                                                                       Zurich American Insurance Company
             List the contract number of any                                           1299 Zurich Way
                   government contract                                                 Schaumburg, IL 60196-1056


 2.15.       State what the contract or                   Commercial Auto
             lease is for and the nature of               Insurance Policy
             the debtor's interest                        effective January 1,
                                                          2019
                 State the term remaining
                                                                                       Zurich American Insurance Company
             List the contract number of any                                           1299 Zurich Way
                   government contract                                                 Schaumburg, IL 60196-1056


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

           Case 2:19-bk-15016-MCW                              Doc 5 Filed 11/26/19 Entered 11/26/19 15:51:39                       Desc
                                                              Main Document    Page 17 of 19
 Debtor 1 Kovach, LLC                                                                        Case number (if known)   19-15016
             First Name               Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease


 2.16.       State what the contract or                   General Liability
             lease is for and the nature of               Insurance Policy
             the debtor's interest                        effective January 1,
                                                          2019
                 State the term remaining
                                                                                     Zurich American Insurance Company
             List the contract number of any                                         1299 Zurich Way
                   government contract                                               Schaumburg, IL 60196-1056




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

           Case 2:19-bk-15016-MCW                              Doc 5 Filed 11/26/19 Entered 11/26/19 15:51:39                     Desc
                                                              Main Document    Page 18 of 19
 Fill in this information to identify the case:

 Debtor name         Kovach, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         19-15016
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      WHPH Holdings,                    3195 W Armstrong Place                           Cadence Bank, N.A.              D        2.1
             LLC                               Chandler, AZ 85286                                                                E/F
                                                                                                                                G



    2.2      WHPH Kovach                       3195 W Armstrong Place                           Cadence Bank, N.A.              D        2.1
             Intermediate                      Chandler, AZ 85286                                                                E/F
             Holdings, LLC
                                                                                                                                G



    2.3      WHPH Kovach,                      3195 W Armstrong Place                           Cadence Bank, N.A.              D        2.1
             Inc.                              Chandler, AZ 85286                                                                E/F
                                                                                                                                G




Official Form 206H                                                        Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

           Case 2:19-bk-15016-MCW                              Doc 5 Filed 11/26/19 Entered 11/26/19 15:51:39                           Desc
                                                              Main Document    Page 19 of 19
